 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MADIHA MINER,                                 CASE NO. C19-0849JLR

11                              Plaintiff,               ORDER STRIKING MOTIONS
                  v.
12
           ISSAQUAH POLICE
13
           DEPARTMENT,
14
                                Defendant.
15
           On June 19, 2019, the court entered an order remanding this action to King County
16
     Superior Court because this court lacks subject matter jurisdiction over Plaintiff Madiha
17
     Miner’s complaint. (See Order (Dkt. # 6).) The matter is closed, and pursuant to Local
18
     Rule LCR 3(i), the Clerk will remand this action on July 3, 2019. See Local Rules W.D.
19
     Wash. LCR 3(i).
20
           Despite the court’s ruling, on June 25, 2019, Ms. Miner filed seven motions,
21
     including a motion requesting service upon Defendant Issaquah Police Department
22


     ORDER - 1
 1   (“IPD”) (Mot. 1 (Dkt. # 7)), a motion to remove the action from the court’s electronic

 2   filing process (Mot. 2 (Dkt. # 8)), a motion to reopen the case (Mot. 3 (Dkt. # 9)), a

 3   motion to restrain IPD from coming within 30 miles of herself or her family (Mot. 4 (Dkt.

 4   # 10)), a motion to submit all evidence to the United States Supreme Court (Mot. 5 (Dkt.

 5   # 11)), a motion to remove the case to the Washington Supreme Court (Mot. 6 (Dkt.

 6   # 12)), and a motion for a default judgment (Mot. 7 (Dkt. # 13)).

 7          Liberally construed, Ms. Miner’s motion to reopen the case constitutes a motion

 8   for reconsideration of the court’s order remanding this action. (See Mot. 3; see also

 9   Order).) Pursuant to Local Rule LCR 7(h)(1), motions for reconsideration are disfavored,

10   and the court will ordinarily deny them unless the moving party makes a showing of (a)

11   manifest error in the prior ruling, or (b) facts or legal authority which could not have been

12   brought to the attention of the court earlier with reasonable diligence. Local Rules W.D.

13   Wash. LCR 7(h)(1). Ms. Miner has made neither showing here (see Mot. 3), and

14   accordingly, the court DENIES her motion.

15          Ms. Miner’s remaining motions are nonsensical. Her motion requesting service

16   upon IPD and her motion for a default judgment are entirely inconsistent. (See Mot. 1;

17   Mot. 7). Her motion requesting the court “to submit all evidence with the United States

18   Supreme [C]ourt,” is incoherent given the procedural posture of this case. (See Mot. 5 at

19   1.) With respect to Ms. Miner’s sixth motion, there is no process under law for removing

20   an action from a federal district court to the Washington Supreme Court. (See Mot. 6.)

21   In any event, as the court previously ruled, it lacks subject matter jurisdiction over Ms.

22   Miner’s case, and therefore is without power to make any substantive ruling herein. See


     ORDER - 2
 1   Lightfoot v. Cendant Mortg. Corp., --- U.S. ---, 137 S. Ct. 553, 555 (2017) (“[A] court’s

 2   subject-matter jurisdiction defines its power to hear cases.”).

 3          Based on the foregoing analysis, the court DENIES Ms. Miner’s motion for

 4   reconsideration (Dkt. # 9), STRIKES the remainder of Ms. Miner’s motions (Dkt. ## 7-8,

 5   10-13), and DIRECTS the Clerk to remove them from the court’s calendar.

 6          Dated this 26th day of June, 2019.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
